                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    LEWIS FRANCIS SMITH, #17-00662784,                 Case No. 20-cv-01474-CRB (PR)
                                   8                   Petitioner,                         ORDER DISMISSING PETITION
                                                                                           FOR A WRIT OF HABEAS
                                   9            v.                                         CORPUS
                                  10    DISTRICT ATTORNEY'S OFFICE,                        (ECF No. 4)

                                  11                   Respondent.

                                  12          Petitioner, a pretrial detainee facing state criminal charges in San Francisco County
Northern District of California
 United States District Court




                                  13   Superior Court, has filed a pro se petition for a writ of habeas corpus challenging the criminal
                                  14   proceedings against him primarily on the grounds that his speedy trial rights are being violated by
                                  15   a lengthy delay in prosecution. He also seeks leave to proceed in forma pauperis (IFP) under 28
                                  16   U.S.C. § 1915 (ECF No. 4) which, good cause shown, is granted.
                                              Petitioner may challenge his pretrial detention on state criminal charges by way of a
                                  17
                                       petition for a writ of habeas corpus under 28 U.S.C. § 2241. But principles of comity and
                                  18
                                       federalism require that this court abstain and not entertain any such pre-sentence habeas challenge
                                  19
                                       unless petitioner shows that: (1) he has exhausted available state judicial remedies, and (2)
                                  20   “special circumstances” warrant federal intervention. Carden v. Montana, 626 F.2d 82, 83-84 (9th
                                  21   Cir. 1980). Only in cases of proven harassment or prosecutions undertaken by state officials in

                                  22   bad faith without hope of obtaining a valid conviction and perhaps in other special circumstances
                                       where irreparable injury can be shown is federal injunctive relief against pending state
                                  23
                                       prosecutions appropriate. Id. at 84 (citing Perez v. Ledesma, 401 U.S. 82, 85 (1971)). Petitioner
                                  24
                                       makes no such showing of “special circumstances” warranting federal intervention. See id. at 84;
                                  25
                                       see also Brown v. Ahern, 676 F.3d 899, 903 (9th Cir. 2012) (federal court must abstain from
                                  26   entertaining pre-sentence habeas petition raising speedy trial claim absent special circumstances).
                                  27          The instant pre-sentence habeas petition accordingly is DISMISSED without prejudice to
                                  28   refiling after state criminal proceedings, including appeal, are completed.
                                              The clerk is instructed to close the file and terminate all pending motions as moot.
                                   1

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 2, 2020

                                   4                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        LEWIS FRANCIS SMITH,
                                   5                                                          Case No. 3:20-cv-01474-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        DISTRICT ATTORNEY'S OFFICE OF
                                   8    SAN FRANCISCO,
                                   9                   Defendant.

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on April 2, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Lewis Francis Smith ID: #17662784
                                       San Francisco County Jail #5
                                  19   1 Moreland Drive
                                       San Bruno, CA 94066
                                  20

                                  21

                                  22   Dated: April 2, 2020
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          3
